DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cut etching region” and the limitation of “the photoresist strip and the fin present an alternate arrangement structure“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

This cut etching region has been defined in claim 1 as by the photoresist that has been photolithographically-patterned (which would be the area between stripes 6 in figure 4A) and as an area in which a fin is removed, which is shown in figures 1B and 2H. Therefore, a drawing that clearly shows the cut etching region is needed. Further, it is unclear as to which drawing shows the limitation “the photoresist strip and the fin present an alternate arrangement structure“ since figure 4A shows the photoresist strip, but no fins, and figure 4H shows fins, but no photoresist strip.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lines 6-7 of claim 1 recite the limitation that the cut etching region corresponds to a strip region in which the fin is removed. As recited in claim 1, the cut etching region has been defined by the photoresist pattern formed (as shown in figure 4A, presumably) and as a strip region in which is fin is removed, which is shown in figures 1B and 2H, which has not been defined as the present invention. Therefore, it is unclear as to what defines the cut etching region.

In addition, lines 7-8 of claim 1 discloses that the photoresist strip and the fin are formed in an alternative arrangement. However, the fin is formed in the last etching steps of claim 1, in which the photoresist strip has already been removed. Therefore, it is unclear as to when this limitation exists in the manufacturing process. Claims 2-15 are dependent upon claim 1 and are therefore rejected as well.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 2008/0090418, issued to Jeon et al, discloses a method of forming a fine pattern on a substrate.

US Patent 2008/0014752 issued to Cha et al, discloses a method of forming a fine pitch pattern on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899